Exhibit 10.4

 

FIRST AMENDMENT TO LEASE

 

                THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made as of
the 1st day of November, 2005 (the “Effective Date”), by and between 353
ASSOCIATES, a Pennsylvania limited partnership (“Landlord”) and GMH CAPITAL
PARTNERS COMMERCIAL REALTY SERVICES, LP, a Delaware limited partnership, GMH
CAPITAL PARTNERS ASSET SERVICES, LP, a Delaware limited partnership, GMH
PHILADELPHIA BARRAGE, LLC, a Delaware limited liability company, GMH
CONSTRUCTION COMPANY, INC., a Florida corporation, and GMH ASSOCIATES, INC., a
Pennsylvania corporation (collectively referred to herein as “Tenant”).

 

BACKGROUND

 

                A.            Landlord and Tenant entered into a certain Lease
dated as of November 2, 2004 (the “Lease”), pursuant to which Landlord leased a
portion of the first floor of that certain building located at 10 Campus
Boulevard, Newtown Square, Pennsylvania (as more particularly described in the
Lease, the “Premises”).  Capitalized terms used but not defined herein shall
have the respective meanings ascribed to such terms in the Lease.

 

                B.            Landlord and Tenant desire to amend the Lease to,
among other things, (i) reduce the size of the Premises and, accordingly, adjust
the Fixed Rent, (ii) provide that Tenant shall be responsible for cleaning the
Building in exchange for a credit against Fixed Rent, (iii) provide that Tenant
shall be responsible for oversight of the build-out of a portion of the first
floor of the Building in exchange for a one-time credit against Fixed Rent, and
(iv) otherwise modify and amend the Lease as set forth in this Amendment.

 

                NOW, THEREFORE, in consideration of the mutual covenants and
conditions herein set forth and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby agree as follows:

 

1.             Cleaning Services Schedule.  Schedule 14(h) attached to this
Amendment is hereby incorporated into the Lease.

2.             Construction Oversight Services Schedule.  Schedule 40 attached
to this Amendment is hereby incorporated into the Lease.

3.             Premises.  Article 1(c) of the Lease is hereby deleted in its
entirety and replaced with the following:

                “(c)         “Premises”: A portion of the Building which the
parties stipulate and agree is a 7,682 rentable square foot portion of the first
floor of the Building, the location of which shall be confirmed by the parties
pursuant to a site sketch to be delivered to Tenant by Landlord upon
finalization of architectural drawings and specifications.”

 

1

--------------------------------------------------------------------------------


 

4.             Fixed Rent.  Article 1(e) of the Lease is hereby deleted in its
entirety and replaced with the following:

                “(e)         “Fixed Rent”:

LEASE YEAR

PER R.S.F.

MONTHLY INSTALLMENT

ANNUAL FIXED RENT

Months 1-60

$25.00

$16,004.16

$192,050.00

 

5.             Rentable Area. Article 1(h) of the Lease is hereby deleted in its
entirety and replaced with the following:

                “(h)         “Rentable Area”:  Premises 7,682 sq. ft.”

6.             Fixed Rent.  The following Section (d) is hereby inserted at the
end of Article 5 of the Lease:

                “(d)         The monthly installments of Fixed Rent as set forth
in Article 1(e) of this Lease shall be reduced by the Cleaning Services Fee (as
hereinafter defined) and the Construction Oversight Fee (as hereinafter
defined).  To the extent that the rent credits received by Tenant for the
Cleaning Services Fee and the Construction Oversight Fee exceed the Fixed Rent
for the month that the build-out of the first floor of the Building is
substantially completed (the “Substantial Completion Month”), such amount shall
be carried forward and applied against the monthly installment of Fixed Rent for
the month following the Substantial Completion Month.”

7.             Repairs and Maintenance.  The following Section (h) is hereby
inserted at the end of Article 14 of the Lease:

                “(h)         Tenant shall provide cleaning services for the
Building Monday through Friday of each week in accordance with the scope of
services attached hereto as Schedule 14(h) (the “Cleaning Services”).  As
provided in Section 5(d) of the Lease, Tenant shall receive a monthly credit
against monthly installments of Fixed Rent in the amount of $3,023.26 per month
(the “Cleaning Services Fee”) in consideration of the Cleaning Services.”

8.             Construction Oversight.  The following Article 40 is hereby
inserted into the Lease:

                “40.         CONSTRUCTION OVERSIGHT.

                In connection with Landlord’s build-out of a portion of the
first floor of the Building, Tenant shall provide the construction oversight
services listed on Schedule 40 of this Lease (the “Construction Oversight
Services”).  As provided in Section 5(d) of the Lease, Tenant shall receive a
fee equal to Fifteen Thousand Dollars ($15,000) (the “Construction Oversight
Fee”) in consideration of the Construction Oversight Services. 

2

--------------------------------------------------------------------------------


 

The Construction Oversight Fee shall be paid upon substantial completion of the
build-out in the form of a credit against monthly installments of Fixed Rent.”

9.             Ratification of Lease.  Except as specifically modified by this
Amendment, all of the provisions of the Lease are hereby ratified and confirmed
to be in full force and effect, and shall remain in full force and effect.

10.           Binding Effect.  This Amendment shall be binding upon, and shall
inure to the benefit of Landlord and Tenant and their respective heirs,
executors, personal representatives, administrators, successors and permitted
assigns.  This Amendment represents the complete understandings between the
parties hereto as to the subject matter hereof, and supersedes all prior
negotiations, representations, warranties, promises, statements or amendments,
either oral or written, among the parties hereto as to the subject matter
hereof.  This Amendment may only be amended by a written instrument executed by
both Landlord and Tenant.

11.           Inconsistency. In the event of any inconsistency between the Lease
and this Amendment, the provisions of this Amendment shall control, and all
other provisions of the Lease shall remain in full force and effect.

12.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

[Remainder of page intentionally left blank; signature pages follows.]

 

3

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, Landlord and Tenant have executed this
Amendment as of the date and year first above written.

 

LANDLORD:

 

 

 

353 ASSOCIATES

 

 

 

By:  GH 353 Associates, Inc., its general partner

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

Title: Vice President

 

Date: November 11, 2005

 

 

 

TENANT:

 

 

 

GMH CAPITAL PARTNERS
COMMERCIAL REALTY SERVICES, LP

 

 

 

By:

GH CP Commercial Realty Services, LLC,
its general partner

 

 

 

By:

/s/ Gary M. Holloway, Sr.

 

 

Name: Gary M. Holloway, Sr.

 

Title: President

 

Date: November 11, 2005

 

 

 

GMH CAPITAL PARTNERS ASSET SERVICES, LP

 

 

 

By:  GH CP Asset Services, LLC, its general partner

 

 

 

By:

/s/ Gary M. Holloway, Sr.

 

 

Name: Gary M. Holloway, Sr.

 

Title: President

 

Date: November 11, 2005

 

 

 

GMH PHILADELPHIA BARRAGE, LLC

 

 

 

By:

/s/ Gary M. Holloway, Sr.

 

 

Name: Gary M. Holloway, Sr.

 

Title: President

 

Date: November 11, 2005

 

4

--------------------------------------------------------------------------------


 

 

GMH CONSTRUCTION COMPANY, INC.

 

 

 

By:

 /s/ Gary M. Holloway, Sr.

 

 

Name: Gary M. Holloway, Sr.

 

Title: President

 

Date: November 11, 2005

 

 

 

GMH ASSOCIATES, INC.

 

 

 

By:

 /s/ Gary M. Holloway, Sr.

 

 

Name: Gary M. Holloway, Sr.

 

Title: President

 

Date: November 11, 2005

 

5

--------------------------------------------------------------------------------


 

Schedule 14(g)

 

CLEANING SERVICES

 

 

GMH CORPORATE OFFICE

NEWTOWN SQUARE, PA

 

Cleaning Specifications

 

A.            Entrance Lobby

Daily

i)                                         All stone ceramic tile, marble,
terrazzo, and other flooring to be dust mopped or swept.

ii)                                      Wet mop to remove spillage and other
damaging dirt or grit on hard surface floors with attention to areas under walk
off mats.

iii)                                   Sweep and/or vacuum entrance mats and
spot clean.

iv)                                  All carpeting and rugs to be vacuumed and
spots to be removed.

v)                                     Hand dust or wipe clean all furniture.

vi)                                  All walls, doors, window sills, ledges,
elevator doors, (up to and including 65” high partitions) to be removed of
smudges, fingerprints and splash marks.

vii)                               Thoroughly wash, clean all entrance door
glass inside and out. Clean all entrance frames and ledges.

viii)                            Wipe clean all chrome, aluminum, brass and
other metal work.

ix)                                    Dust and/or wash clean all directory
board display glass.

x)                                       Sweep all aprons.

xi)                                    Empty exterior ashtrays and police for
debris.

Weekly

i)                                         Complete all high and low dusting
including picture frames,

baseboards, moldings, door frames and position network/framework in

level condition.

                Monthly

i)                                         Vacuum all upholstery furniture and
place correctly in an organized

               manner.

ii)                                      Dust wipe clean all diffusers and
ceiling ventilators.

iii)                                   Dust clean all horizontal mini-blinds.

iv)                                  Detail vacuum all carpeted areas including
corners and edges under desks.

v)                                     Maintain marble surfaces as per
manufacturers specifications.

B.            General Office Areas

Daily

i)                                         Hand dust all furniture, fixtures,
filing cabinets and other dust gathering pbjects, Desks to be dusted provided
that are in acceptable condition.

ii)                                      Spot clean walls, doors, window sills,
ledges and wall areas.

 

6

--------------------------------------------------------------------------------


 

iii)                                   Dust all tops of open space office
partitions.

iv)                                  Empty and clean all waste receptacles
(recyclable and non-recyclable) replacing liners when necessary. Trash can
liners to be neatly arranged. Remove waste to be designated central location for
disposal.

v)                                     All carpeting and rugs in traffic areas
to be vacuumed and spots removed.

vi)                                  All vinyl and similar type flooring to be
dust mopped. Spot mop to remove spillage

vii)                               Interior partition glass to be spot cleaned.

Weekly

i)                                         Dust clean all vertical surfaces such
as walls, partitions, doors and any other surfaces not reached in nightly
cleaning.

ii)                                      All VCT and similar type flooring to be
wet mopped.

iii)                                   Wash all cleared desk tops and polish.

Monthly

i)                                         Complete all high and low dusting
including picture frames, baseboards, moldings, door frames and position
artwork/frames in level condition.

ii)                                      Vacuum all upholstered furniture and
place correctly in an organized manner.

iii)                                   Dust clean all diffusers and ceiling
ventilators.

iv)                                  Dust clean all horizontal mini-blinds.

v)                                     Detail; vacuum all carpeted areas
including corners, and edges under desks.

vi)                                  Spray buff all VCT flooring.

Quarterly

i)                                         Strip and recoat or top coat all VCT
flooring.

C.                              Conference Rooms & Executive Offices

        Daily

i)                                         Hand dust and wipe clean all
furniture and place correctly in an organized manner.

ii)                                      Spot clean all walls, doors, window
sills, ledges and wall areas in accessible condition.

iii)                                   All carpeting and rugs to be vacuumed and
spots removed.

iv)                                  Interior partition glass to be spot
cleaned.

v)                                     Empty and clean waste receptacles
replacing plastic liners when necessary, Trash can liners to be neatly arranged.

Weekly

i)                                         Dust all vertical surfaces such as
walls, partitions, doors and other surfaces not reached in nightly cleaning.

Monthly

i)                                         Complete all high and low dusting
including picture frames, baseboards, moldings, door frames and position
artwork/frames in level condition.

ii)                                      Vacuum all upholstered furniture and
place correctly in an organized manner.

 

7

--------------------------------------------------------------------------------


 

iii)                                   Dust clean all diffusers and ceiling
ventilators.

iv)                                  Dust clean all horizontal mini blinds.

D.            Common Areas

Daily

i)                                         All VCT and similar types of flooring
to be swept using approved dust down preparation. Spot mop to remove spillage.

ii)                                      Maintain common area floors and walls
in clean condition.

iii)                                   All carpeting and rugs to be thoroughly
vacuumed and spots to be removed.

iv)                                  Dust and sanitize public telephones (where
applicable).

Quarterly

i)                                         Clean carpet in GMH common areas.

E. Cafeteria/Kitchen area/Coffee Areas

                Daily

i)                                         Damp wipe tables and chairs.

ii)                                      Dry and wet mop all floors in front of
service areas (where applicable).

iii)                                   Clean microwave ovens inside and outside
(where applicable).

iv)                                  Vacuum and spot clean all carpeted areas
(where applicable).

v)                                     Empty and clean all waste receptacles
(recyclable and non-recyclables), replacing liners when necessary. Trash can
liners to be neatly arranged.

vi)                                  All glassware in kitchen area shall be put
in dishwasher.

Monthly

i)                                         Complete all high and low dusting
including picture frames, baseboards, moldings, door frames and position
artwork/frames in level condition.

ii)                                      Vacuum all upholstered furniture and
place correctly in an organized manner.

iii)                                   Dust clean all horizontal miniblinds.

iv)                                  Detail; vacuum all carpeted areas including
corners, and edges under desks.

v)                                     Spray buff all VCT flooring.

Quarterly

i)                                   Strip and recoat or top scrub and top coat
all VCT flooring.

F. Restrooms

                Daily

i)                                         Sweep and wet mop floors with an
approved germicidal element.

ii)                                      Polish all mirrors, bright work and
enameled surfaces.

iii)                                   Wash and disinfect all basins, bowls, and
urinals inside and out. Toilet seats to be cleaned on both sides.

iv)                                  Hand dust and clean partitions, tops of
ledges, all towel, paper and sanitary napkin dispensers and receptacles.

v)                                     Clean air ventilating louvers whenever
soil is visible.

vi)                                  Refill all toilet tissue, soap, sanitary
napkins and towel dispensers. Cleaning service to supply.

 

8

--------------------------------------------------------------------------------


 

vii)                               Empty and clean thoroughly all waste
receptacles removing plastic liners when necessary.

Weekly

i)                                         Wash all restroom stall partitions
and walls adjacent to fixtures.

Quarterly

i)                                         Machine scrub restroom floors.

G. Elevators

                Daily

i)                 Carpeting to be vacuumed and spots removed.

ii)              Thoroughly clean interior of elevator cabs. Use crevice tool
for corner vacuuming.

iii)           Dust and wipe elevator doors.

iv)          Remove gum and foreign matter.

H. Stairwells

                Daily

i)                 Police for debris.

ii)              Spot mop stairs and landing or vacuum and remove stains if
carpeted.

Weekly

i)                 Thoroughly weep stairs and landings (where applicable).

ii)              Thoroughly wet mop stairs and landings (where applicable).

iii)           All handrails to be dusted.

iv)          Thoroughly vacuum stairs and landings (where applicable).

I. Drinking Fountains/Water Coolers

        Daily

i)                 Thoroughly wash, clean and sanitize all drinking fountains
and water coolers. Polish chrome and stainless steel.

 

9

--------------------------------------------------------------------------------


 

Schedule 40

 

CONSTRUCTION OVERSIGHT SERVICES

 

•                  Budget Management

-                                            Qualify ability to complete based
on Landlord’s requirement

-                                            Formulate and install control
system

-                                            Continued monitoring during design
phase

•                  Contract Management

-                                            Contracts as management tools

-                                            Procurement due diligence

-                                            Define construction requirements

-                                            Refine contract language

-                                            Refine terms and conditions

•                  Change Order Administration

-                                            Past experience develops effective
systems

-                                            Proper interpretation and
documentation

-                                            Avoidance techniques

•                  Project Management

-                                            Complete operational aspects of
project delivery

-                                            Successful interaction of
participants

-                                            Coordination of team efforts

•                  Schedule Management

-                                            Program schedule

-                                            Meet scheduling objectives

-                                            Chart progress/performance

•                  Project Controls/Audits

-                                            Analyze processes

-                                            Review documentation

 

10

--------------------------------------------------------------------------------